Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending. 

Applicant’s election without traverse of that read on (A) cytokine as the species of therapeutic domain and (B) IgG as the sensor domain in the reply filed on April 22, 2022 is acknowledged.

Claims 1-22, drawn to a pharmaceutical composition comprising a complex and a pharmaceutically acceptable excipient, wherein the complex comprises: a) a therapeutic domain; and b) a sensor domain, wherein: the therapeutic domain is linked to the sensor domain by a linker, the sensor domain is configured to bind the therapeutic domain and a marker; and when the sensor domain binds to the marker, the sensor domain is configured not to bind the therapeutic domain and the therapeutic domain is configured to bind to its receptor that read on (A) cytokine as the species of therapeutic domain and (B) IgG as the sensor domain, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 63/024,422, filed May 13, 2020, is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings were received on November 8, 2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informality:  the disclosure fails to provide antecedent basis for the claimed “the sensor domain is configured to bind the therapeutic domain and a marker; and when the sensor domain binds to the marker, the sensor domain is configured not to bind the therapeutic domain and the therapeutic domain is configured to bind to its receptor” in original claim 1. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities: “any combination thereof” should have been “a combination thereof”.  Claim 11 is also objected to for reciting non-embodiments “a chemokine, an antibody, an antibody fragment, a peptide agonist, a peptide antagonist, an enzyme, a soluble receptor, a growth factor, a protein toxin, a soluble ligand, a small molecule”. 
Claim 12 is objected to because of the following informality: the plural “variants or fusions” should have been singular “a variant or a fusion”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the marker is at least 2 times greater than an affinity of the sensor domain for the therapeutic domain ".  The claim is indefinite because the claim fails to provide any frame of reference, e.g., the affinity of the sensor domain for the therapeutic domain that would allow one of skill in the art to unambiguously determine the affinity of the marker.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses a pharmaceutical composition comprising a complex and a pharmaceutically acceptable excipient, wherein the complex comprises:
a) any therapeutic domain; and b) any sensor domain, wherein: the therapeutic domain is linked to the sensor domain by a linker, the sensor domain is configured to bind the therapeutic domain and any marker; and when the sensor domain binds to the marker, the sensor domain is configured not to bind the therapeutic domain and the therapeutic domain is configured to bind to its receptor.
Claim 2 encompasses the pharmaceutical composition of claim 1, wherein when the sensor domain binds to the marker, the therapeutic domain is blocked from binding the sensor domain and the therapeutic domain is able to bind to its receptor.
Claim 3 encompasses the pharmaceutical composition of claim 1, wherein when the therapeutic domain binds to the sensor domain, the activity of the therapeutic domain is reduced.
Claim 4 encompasses the pharmaceutical composition of claim 1, wherein an affinity of the sensor domain for the therapeutic domain comprises a condition dependence.
Claim 5 encompasses the pharmaceutical composition of claim 4, wherein the condition dependence is selected from the group consisting of any pH, temperature, salinity, and osmolarity. 
Claim 6 encompasses the pharmaceutical composition of claim 1, wherein an affinity of the sensor domain for the marker is at least 2 times greater than an affinity of the sensor domain for the therapeutic domain.
Claim 7 encompasses the pharmaceutical composition of claim 1, wherein an affinity of the sensor domain for the marker is at least 100 times greater than an affinity of the sensor domain for the therapeutic domain.
Claim 8 encompasses the pharmaceutical composition of claim 1, wherein the sensor domain comprises an antibody, any fragment thereof, or any derivative thereof.
Claim 9 encompasses the pharmaceutical composition of claim 8, wherein the antibody or the antibody fragment comprises any IgG, any single domain antibody fragment, any nanobody, any scFab, or any single chain variable fragment (scFv).
Claim 10 encompasses the pharmaceutical composition of claim 8, wherein the antibody or the antibody fragment comprises any anti-PD-1 antibody or any fragment thereof, wherein the anti-PD-1 antibody is configured to bind to any PD-1. 
Claim 11 encompasses the pharmaceutical composition of claim 1, wherein the therapeutic domain comprises any cytokine, a chemokine, an antibody, an antibody fragment, a peptide agonist, a peptide antagonist, an enzyme, a soluble receptor, a growth factor, a protein toxin, a soluble ligand, a small molecule, or any combination thereof.
Claim 12 encompasses the pharmaceutical composition of claim 11, wherein the therapeutic domain comprises a IL-2 receptor agonist selected from the group consisting of IL-2, IL-15, and variants or fusions thereof. 
Claim 13 encompasses the pharmaceutical composition of claim 12, wherein the therapeutic domain comprises IL-2 or its variant or fusion thereof. 
Claim 14 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises two heavy chains and two light chains. 
Claim 15 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises an Fc domain.
Claim 16 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises a serum circulation half-life of at least 12 hours. 
Claim 17 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises a serum circulation half-life of at least 48 hours. 
Claim 18 encompasses the pharmaceutical composition of claim 1, wherein the marker is expressed by any immune cell. 
Claim 19 encompasses the pharmaceutical composition of claim 1, wherein the marker is expressed by any T cell.
Claim 20 encompasses the pharmaceutical composition of claim 19, wherein the marker is any PD-1. 
Claim 21 encompasses the pharmaceutical composition of claim 19, wherein when the sensor domain binds to the marker, the therapeutic domain is configured to induce T cell activation.
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein the T cell activation is measured by STATS phosphorylation.
Regarding sensor domain, the specification exemplifies dual binding antibody (DBA) or bispecific scFv antibody comprises the amino acid sequence of SEQ ID NO: 35-38 or IgG that binds to human PD-1 as marker and IL-2 or human PD-L1 and interferon alpha comprises the amino acid sequence of SEQ ID NO: 31 to 34. 
The specification discloses a complex comprising a human IL2 as a therapeutic agent linked to N-terminus of an anti-PD-/IL2 DBA antibody light chain comprises the amino acid sequence of SEQ ID NO:52 and an anti-PD-/IL2 DBA heavy chain comprises the amino acid sequence of SEQ ID NO: 51 wherein the antibody light chain and the heavy chain forms a complex as shown in Fig. 9D.   The specification discloses a complex comprising a human IL2 linked to the N-terminus of anti-PD-/IL2 DBA heavy chain and an anti-PD-/IL2 DBA light chain wherein the complex comprises the amino acid sequence of SEQ ID NO: 53-53, 174-175 as shown in Fig. 9E.  The specification discloses a complex comprising a human IL2 linked to N-terminus of an anti-PD-/IL2 DBA antibody light chain and anti-PD-/IL2 DBA scFv-Fc wherein the complex comprises the amino acid SEQ ID NO: 73 to 79 as shown in Fig. 9F.    The specification also discloses dual PD-1 interferon alpha binding antibody-interferon alpha complex comprises the amino acid sequence of SEQ ID NO: 42-47 (see FIG 9A and B) or asymmetric DBA-interferon complex scFv-IgG format comprises the amino acid sequence of SEQ ID NO: 48, 49 and 44, see FIG. 9C.  

    PNG
    media_image1.png
    667
    763
    media_image1.png
    Greyscale

However, the specification does not disclose a correlation between the structure of the various combinations of therapeutic domain linked to sensor domain via a linker, and the function/configuration of binding to unspecified therapeutic domain and unspecified marker and the sensor is also configured not to bind the therapeutic domain and the unspecified therapeutic domain is configured to bind to its receptor, as broadly claimed.   Notably, the specification does not describe the structure of a sufficient number of species of the genus of complex comprising any therapeutic domain and any senor domain wherein the sensor is linked to the sensor by any linker or structure common to members of the genus to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  
Even assuming the sensor domain is an antibody or a fragment thereof or a derivative thereof (claim 8), the specification discloses dual binding single chain antibody (scFv) that binds to IFN.alpha. and PD-L1 wherein the antibody comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 21 to 30 (see Table 3), dual binding scFv antibody that binds to Human PD-1 and Human IL-2 wherein the antibody comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 31 to 34, see Table 6. 
However, this is not sufficiently representative of the broad range of antibodies encompassed by the instant claims, which might encompass antibody, antibody fragment and derivative thereof.  
The specification does not describe the structure, e.g., heavy and light chain variable region of all antibody or IgG antibody that correlate with binding to any tumor cell marker and any therapeutic domain as sensor domain.  One of skill in the art would not immediately envision which antibody can function as sensor and binds to which antigen.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).   
Regarding “fragment thereof” or “antibody fragment” in claims 8-11, the term “fragment” could be as little as a few amino acids.  Neither the specification nor the art teaches fragment such as two amino acids in length or the Fc fragment binds to PD-1 and IL-2 or PDL-1 and IFNα.  Only antigen-binding fragment, e.g., Fab, Fab2, scFv are expected to bind to PD-1 and IL-2 or PDL-1 and IFNα.   
Regarding “derivative thereof” in claim 8, the specification does not teach where and what amino acid within the full-length sequence of the heavy and light chains variable region to be substituted, deleted, added or a combination thereof such that the derivative still maintains structure conformation and binding specifically to human PD-1 and IL-2 or human PDL-1 and IFNα.   
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, it is unpredictable which modification, e.g., random substitution, deletion addition or a combination thereof is still maintains antigen binding and/or effector function.   Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.
While the specification discloses the CDRs can be appropriately select by using a method such as Phage Display (see paragraph [0055]), possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Regarding therapeutic domain is any cytokine, any chemokine, any antibody, any peptide agonist, any peptide antagonist, any enzyme, any soluble receptor, any growth factor, any protein toxin, any soluble ligand, any small molecule or any combination thereof (claim 11), or any IL-2 variant or fusions thereof or any IL-15 variant or fusion thereof (claim 12), other than the PD-1/IL-2 Dual Binding Antibody (DBA) Cytokine Complexes that reduced CD8.sup.+ T Cell STAT5 Phosphorylation (example 8) and PD-L1/IFN.alpha. Protein Complex that reduced Type I IFN.alpha. Reporter Activation (example 7), the specification does not describe a myriad of cytokines, including IL-2 and IL-15 variants or fusion thereof linked to any sensor effective to induce any T cell activation.   
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a composition comprising a dual human PD1 and IL-2 binding antibody-cytokine complex comprising a human IL2 as a therapeutic agent linked to N-terminus of an anti-PD-/IL2 DBA antibody light chain comprises the amino acid sequence of SEQ ID NO:52 and an anti-PD-/IL2 DBA heavy chain comprises the amino acid sequence of SEQ ID NO: 51 wherein the antibody light chain and the heavy chain forms a complex, (2) a composition comprising a dual binding antibody-cytokine complex comprising a human IL2 linked to the N-terminus of anti-PD-/IL2 DBA heavy chain and an anti-PD-/IL2 DBA light chain wherein the complex comprises the amino acid sequence of SEQ ID NO: 53-53, 174-175, (3) a composition comprising a dual binding antibody-cytokine complex comprising a human IL2 linked to N-terminus of an anti-PD-/IL2 DBA antibody light chain and anti-PD-/IL2 DBA scFv-Fc wherein the complex comprises the amino acid SEQ ID NO: 73 to 79, (4) a composition comprising a dual PD-L1 interferon alpha binding antibody-interferon alpha complex (IFNα) wherein the complex comprises the amino acid sequence of SEQ ID NO: 42-47 or asymmetric DBA-interferon complex scFv-IgG format comprises the amino acid sequence of SEQ ID NO: 48, 49 and 44 as shown in Fig 9, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a composition comprising a dual human PD1 and IL-2 binding antibody-cytokine complex comprising a human IL2 as a therapeutic agent linked to N-terminus of an anti-PD-/IL2 DBA antibody light chain comprises the amino acid sequence of SEQ ID NO:52 and an anti-PD-/IL2 DBA heavy chain comprises the amino acid sequence of SEQ ID NO: 51, wherein the antibody light chain and the heavy chain forms a complex and wherein binding of the antibody to PD1 blocks IL-2 from binding to the dual antibody and the IL2 binds to its receptor, (2) a composition comprising a dual binding antibody-cytokine complex comprising a human IL2 linked to the N-terminus of anti-PD-/IL2 DBA heavy chain and an anti-PD-/IL2 DBA light chain wherein the complex comprises the amino acid sequence of SEQ ID NO: 53-53, 174-175, wherein the antibody light chain and the heavy chain forms a complex and wherein binding of the antibody to PD1 blocks IL-2 from binding to the dual antibody and the IL2 binds to its receptor, (3) a composition comprising a dual binding antibody-cytokine complex comprising a human IL2 linked to N-terminus of an anti-PD-/IL2 DBA antibody light chain and anti-PD-/IL2 DBA scFv-Fc wherein the complex comprises the amino acid SEQ ID NO: 73 to 79, wherein the antibody light chain and the heavy chain forms a complex and wherein binding of the antibody to PD1 blocks IL-2 from binding to the dual antibody and the IL2 binds to its receptor, (4) a composition comprising a dual PD-L1 interferon alpha binding antibody-interferon alpha complex (IFNα) wherein the complex comprises the amino acid sequence of SEQ ID NO: 42-47 or asymmetric DBA-interferon complex scFv-IgG format comprises the amino acid sequence of SEQ ID NO: 48, 49 and 44, wherein the antibody light chain and the heavy chain forms a complex and wherein binding of the antibody to PD-L1 blocks IFNα from binding to the dual antibody and the IFNα binds to its receptor, does not reasonably provide enablement for the claimed antibody/target binding agent which solely recites heavy chain CDR1 or light chain CDR2. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses a pharmaceutical composition comprising a complex and a pharmaceutically acceptable excipient, wherein the complex comprises:
a) any therapeutic domain; and b) any sensor domain, wherein: the therapeutic domain is linked to the sensor domain by a linker, the sensor domain is configured to bind the therapeutic domain and any marker; and when the sensor domain binds to the marker, the sensor domain is configured not to bind the therapeutic domain and the therapeutic domain is configured to bind to its receptor.
Claim 2 encompasses the pharmaceutical composition of claim 1, wherein when the sensor domain binds to the marker, the therapeutic domain is blocked from binding the sensor domain and the therapeutic domain is able to bind to its receptor.
Claim 3 encompasses the pharmaceutical composition of claim 1, wherein when the therapeutic domain binds to the sensor domain, the activity of the therapeutic domain is reduced.
Claim 4 encompasses the pharmaceutical composition of claim 1, wherein an affinity of the sensor domain for the therapeutic domain comprises a condition dependence.
Claim 5 encompasses the pharmaceutical composition of claim 4, wherein the condition dependence is selected from the group consisting of any pH, temperature, salinity, and osmolarity. 
Claim 6 encompasses the pharmaceutical composition of claim 1, wherein an affinity of the sensor domain for the marker is at least 2 times greater than an affinity of the sensor domain for the therapeutic domain.
Claim 7 encompasses the pharmaceutical composition of claim 1, wherein an affinity of the sensor domain for the marker is at least 100 times greater than an affinity of the sensor domain for the therapeutic domain.
Claim 8 encompasses the pharmaceutical composition of claim 1, wherein the sensor domain comprises an antibody, any fragment thereof, or any derivative thereof.
Claim 9 encompasses the pharmaceutical composition of claim 8, wherein the antibody or the antibody fragment comprises any IgG, any single domain antibody fragment, any nanobody, any scFab, or any single chain variable fragment (scFv).
Claim 10 encompasses the pharmaceutical composition of claim 8, wherein the antibody or the antibody fragment comprises any anti-PD-1 antibody or any fragment thereof, wherein the anti-PD-1 antibody is configured to bind to any PD-1. 
Claim 11 encompasses the pharmaceutical composition of claim 1, wherein the therapeutic domain comprises any cytokine, a chemokine, an antibody, an antibody fragment, a peptide agonist, a peptide antagonist, an enzyme, a soluble receptor, a growth factor, a protein toxin, a soluble ligand, a small molecule, or any combination thereof.
Claim 12 encompasses the pharmaceutical composition of claim 11, wherein the therapeutic domain comprises a IL-2 receptor agonist selected from the group consisting of IL-2, IL-15, and variants or fusions thereof. 
Claim 13 encompasses the pharmaceutical composition of claim 12, wherein the therapeutic domain comprises IL-2 or its variant or fusion thereof. 
Claim 14 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises two heavy chains and two light chains. 
Claim 15 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises an Fc domain.
Claim 16 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises a serum circulation half-life of at least 12 hours. 
Claim 17 encompasses the pharmaceutical composition of claim 1, wherein the complex comprises a serum circulation half-life of at least 48 hours. 
Claim 18 encompasses the pharmaceutical composition of claim 1, wherein the marker is expressed by any immune cell. 
Claim 19 encompasses the pharmaceutical composition of claim 1, wherein the marker is expressed by any T cell.
Claim 20 encompasses the pharmaceutical composition of claim 19, wherein the marker is any PD-1. 
Claim 21 encompasses the pharmaceutical composition of claim 19, wherein when the sensor domain binds to the marker, the therapeutic domain is configured to induce T cell activation.
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein the T cell activation is measured by STATS phosphorylation.
Enablement is not commensurate in scope with claims as how to make and use any pharmaceutical composition as set forth in claims 1-22 for treating any disease.  

Regarding sensor domain, the specification exemplifies dual binding antibody (DBA) or bispecific scFv antibody comprises the amino acid sequence of SEQ ID NO: 35-38 or IgG that binds to human PD-1 as marker and IL-2 or human PD-L1 and interferon alpha comprises the amino acid sequence of SEQ ID NO: 31 to 34. 
The specification discloses a complex comprising a human IL2 as a therapeutic agent linked to N-terminus of an anti-PD-/IL2 DBA antibody light chain comprises the amino acid sequence of SEQ ID NO:52 and an anti-PD-/IL2 DBA heavy chain comprises the amino acid sequence of SEQ ID NO: 51 wherein the antibody light chain and the heavy chain forms a complex as shown in Fig. 9D.   The specification discloses a complex comprising a human IL2 linked to the N-terminus of anti-PD-/IL2 DBA heavy chain and an anti-PD-/IL2 DBA light chain wherein the complex comprises the amino acid sequence of SEQ ID NO: 53-53, 174-175 as shown in Fig. 9E.  The specification discloses a complex comprising a human IL2 linked to N-terminus of an anti-PD-/IL2 DBA antibody light chain and anti-PD-/IL2 DBA scFv-Fc wherein the complex comprises the amino acid SEQ ID NO: 73 to 79 as shown in Fig. 9F.    The specification also discloses dual PD-1 interferon alpha binding antibody-interferon alpha complex comprises the amino acid sequence of SEQ ID NO: 42-47 (see FIG 9A and B) or asymmetric DBA-interferon complex scFv-IgG format comprises the amino acid sequence of SEQ ID NO: 48, 49 and 44, see FIG. 9C, Table 12.  

    PNG
    media_image1.png
    667
    763
    media_image1.png
    Greyscale

However, the specification does not teach the structure of the various combinations of therapeutic domain linked to sensor domain via a linker that correlate with the function/configuration as claimed to make and use the claimed pharmaceutical composition without undue experimentation. 
Even assuming the sensor domain is an antibody or a fragment thereof or a derivative thereof (claim 8), the specification discloses dual binding single chain antibody (scFv) that binds to IFN.alpha. and PD-L1 wherein the antibody comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 21 to 30 (see Table 3), dual binding scFv antibody that binds to Human PD-1 and Human IL-2 wherein the antibody comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 31 to 34, see Table 6. 
However, this is not sufficiently representative of the broad range of antibodies encompassed by the instant claims, which might encompass antibody, antibody fragment and derivative thereof.  
The specification does not teach the structure, e.g., heavy and light chain variable region of all antibody or IgG antibody that correlate with binding to any tumor cell marker and any therapeutic domain as sensor domain.  One of skill in the art cannot make and use the claimed pharmaceutical composition comprising the unspecified complex comprising unspecified therapeutic domain and unspecified sensor domain without undue experimentation. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.   
Regarding “fragment thereof” or “antibody fragment” in claims 8-11, the term “fragment” could be as little as a few amino acids.  Neither the specification nor the art teaches fragment such as two amino acids in length or the Fc fragment of the antibody binds to PD-1 and IL-2 or PDL-1 and IFNα.  Only antigen-binding fragment, e.g., Fab, Fab2, scFv are expected to bind to PD-1 and IL-2 or PDL-1 and IFNα.   
Regarding “derivative thereof” in claim 8, the specification does not teach where and what amino acid within the full-length sequence of the heavy and light chains variable region to be substituted, deleted, added or a combination thereof such that the derivative still maintains structure conformation and binding specifically to PD-1 and IL-2 or PDL-1 and IFNα.   
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, it is unpredictable which modification, e.g., random substitution, deletion addition or a combination thereof is still maintains antigen binding and/or effector function.
Regarding therapeutic domain is any cytokine, any chemokine, any antibody, any peptide agonist, any peptide antagonist, any enzyme, any soluble receptor, any growth factor, any protein toxin, any soluble ligand, any small molecule or any combination thereof (claim 11), and any IL-2 variant or fusions thereof or any IL-15 variant or fusion thereof (claim 12), other than the human PD-1/IL-2 Dual Binding Antibody (DBA) Cytokine Complexes that reduced CD8.sup.+ T Cell STAT5 Phosphorylation (example 8) and PD-L1/IFN.alpha. Protein Complex that reduced Type I IFN.alpha. Reporter Activation (example 7), the specification does not teach a myriad of cytokines, including IL-2 and IL-15 variants or fusion thereof linked to any sensor is effective to induce any T cell activation.   There are no working examples. 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd et al, Edwards et al, Piche-Nicholas et al, the insufficient guidance and the absence of in vivo working examples, undue experimentation would be required to practice the claimed pharmaceutical composition comprising the undisclosed complex with a reasonable expectation of success, commensurate in scope with the claimed invention.

Conclusion
	The closest prior art is Ortiz-Sanchez’s various immunocytokine (or antibody-cytokine fusion protein) in Expert Opin Biol Ther, 8(5): 609-632, 2008.  However, the antibody in the reference’s immunocytokine is NOT bispecific, much less binds to cytokine (instant therapeutic domain) and PD1 or PD-L1 (instant marker).  Furthermore, the cytokine is NOT fused to the N-terminus of the IgG antibody light chain or the N-terminus of antibody heavy chain or the N-terminus of the scFv-Fc such that the sensor domain (aka antibody) is configured to bind the therapeutic domain (aka cytokine) and any marker (PD1 or PDL1); and when the sensor domain binds to the marker, the sensor domain is configured not to bind the therapeutic domain and the therapeutic domain is configured to bind to its receptor.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/PHUONG HUYNH/             Primary Examiner, Art Unit 1644